VAN DUSEN, Circuit Judge
(concurring).
The schedule of rates filed with the I.C.C. inadvertently omitted the provision, agreed to and followed by the parties, granting the shipper the privilege to stop a shipment to complete loading for an agreed charge of $6, later $10, for each additional stop. (Findings 8 and 9 on pp. 291A-292A and 24 on pp. 295A-296A) These charges were paid to the appellee carrier even though they were not specified in the filed tariff (Findings 16 at p. 293A). The tariff of at least two other common carriers in the area during the years in question (1960-1964) provided for the privilege of stopping in transit to complete loading with a charge of $10 for each stop. (Findings 12-15 on pp. 292A-293A).
No destructive competition could have resulted in this situation from charging the rates agreed to and followed by the parties since they were identical to the rates being charged by other common carriers. There seems no reason why 49 U.S.C. § 318 should not be construed in accordance with the rule that a statute should be interpreted in each case in the *198light of the mischief Congress sought to remedy and the object it wishes to attain. See City of Newark v. United States, 254 F.2d 93, 97-98 (3rd Cir. 1958), and U. S. Supreme Court cases there cited, where this court said at p. 97:
“A situation not within the intention of the enacting body, though it is within the letter of the statute, is not within the statute.”
The cases cited in footnote 16 above involved deliberate attempts to evade the published tariffs.
In view of the unusual circumstances in this record, the appellee may well seek by petition for a writ of certiorari authorization from the Supreme Court of the United States to reach the fair and just result achieved by the opinion of the able district judge in spite of the sweeping language of the Supreme Court of the United States’ decisions cited in the opinion of this court, which language I believe is binding on this court.